IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                       )
                                        )     I.D. No: 2101010759
      v.                                )
                                        )
JAVON HOXTER,                           )
    Defendant.                          )


                                Submitted: August 15, 2022
                                Decided: November 2, 2022


                 ORDER DENYING DEFENDANT’S MOTION
                        TO REDUCE SENTENCE


      AND NOW, this 2nd day of November, 2022, upon careful consideration of

Javon Hoxter’s (“Hoxter”) Motion to Reduce Sentence pursuant to Superior Court

Criminal Rule 35(b), the sentence imposed upon Hoxter, and the record in this case,

it appears to the Court that:

      1.     On March 9, 2021, a Grand Jury indicted Hoxter for Burglary First

Degree, Rape Third Degree, Rape Second Degree, Unlawful Sexual Contact First

Degree, Malicious Interference with Emergency Communications, Assault Third

Degree, and Misdemeanor Theft. To spare Hoxter further embarrassment, I will not

recite the facts of the case, but they are shocking and violent.
      2.     Hoxter pleaded guilty to two offenses on February 23, 2022: Rape in

the Third Degree and Unlawful Sexual Contact in the First Degree. The State entered

a nolle prosequi on the remaining charges. The parties both requested that sentencing

be deferred for a presentence investigation. Hoxter faced a minimum sentence of

two years and a maximum of thirty-three years of incarceration. The State agreed to

cap its recommendation at eight years.

      3.     Sentencing took place on May 13, 2022. I heard from Hoxter’s attorney,

Hoxter’s mother, Hoxter, and the prosecutor. The victim was present in court but did

not wish to speak. Instead, the prosecutor read a statement from her. I sentenced

Hoxter as follows: (1) for Rape in the Third Degree, to twenty-five years supervision

Level V, suspended after eight years, for five years supervision Level III and (2) for

Unlawful Sexual Contact in the First Degree, to eight years supervision Level V,

suspended for five years supervision Level III.

      4.     On August 15, 2022, Hoxter filed this pending Motion to Reduce

Sentence. Because it is his first motion and was filed within ninety days of the

imposition of his sentence, it is not procedurally barred and is timely.

      5.     In his motion, Hoxter argues that: (1) the Delaware Sentencing

Accountability Commission (“SENTAC”) guidelines recommend two to five years

for Rape in the Third Degree; and (2) the SENTAC guidelines recommend zero to

two years for Unlawful Sexual Contact in the First Degree. Hoxter urges the court


                                          2
to reduce his sentence to the recommended range because of his lack of criminal

history and because the crimes were not “terribly horrific.” He asks that the eight-

year sentence be reduced to five years.

       6.      Pursuant to Superior Court Criminal Rule 35(b), the court may reduce

a sentence of imprisonment on a motion made within 90 days after the sentence is

imposed.1 The Rule allows for relief if the sentence imposed was “based on

preconceived bias without consideration of the nature of the offense or character of

the defendant.”2 If the sentencing judge relies upon impermissible factors when

establishing a sentence or the imposition exhibits a close-minded decision, review

and reduction may be appropriate.3 A judge may exceed the SENTAC guidelines,

but must explain the reasons for doing so.4

       7.      At sentencing, I recognized Hoxter’s lack of criminal history, his good

employment history, the nature of his employment (working with special needs

children), the significant support he receives from family and friends, the fact that

he is a good father, and his demonstrated remorse and acceptance of responsibility.



1
  Super. Ct. Crim. R. 35(b).
2
  See Dailey v. State, 2004 WL 439855, *2 (Del. 2004) (citation omitted) (holding that the Superior
Court judge’s sentence was based upon relevant factors, such as the nature of the crime and the
defendant’s criminal history).
3
  Id. at *1-2; See also Ellerbe v. State, 2000 WL 949625, *1 (Del. 2000), Vessels v. State, 2009
WL 4847619, *1 (Del. 2009) (highlighting where the sentence imposed exceeded the SENTAC
guidelines but was still within the statutory limits, there was no legal or constitutional right to
appeal).
4
  Benge v. State, 2004 WL 2743431, at *2 (Del. 2004).
                                                3
I noted that many of the mitigating factors in the case were likely considered by the

State during the plea negotiations because Hoxter faced a significant amount of

minimum-mandatory time at Level V if he were convicted of all charged offenses

and because the State agreed to cap its recommendation.

      8.     I found, however, that the aggravating factors outweighed the

mitigating factors. I noted the severe impact of the crimes on the victim and the

violent nature of the crimes. I also articulated the following aggravating factors: need

for correctional treatment, undue depreciation of the offense, the fact the crime

happened in the victim’s home in the middle of the night, and the fact that the

victim’s young child was present.

      9.     I gave a great deal of thought to Hoxter’s sentence, both after a review

of the presentence investigation and from what was said at sentencing. From

everything I read and heard, these criminal acts were uncharacteristic of Hoxter.

However, I could not overlook the violent and assaultive nature of the crimes and

the lasting impact of Hoxter’s acts on the victim. Hoxter faced very serious charges

with significant minimum sentences, and he received a favorable plea agreement.

He knew the State’s recommendation when he took the plea, and that

recommendation was well below the possible maximum sentence. I did not exceed

the State’s recommendation.




                                           4
     10.   The sentence imposed upon Hoxter is appropriate for all the reasons set

forth above. Therefore, Hoxter’s Motion to Reduce Sentence is DENIED.

     IT IS SO ORDERED.


                                           /s/Robert H. Robinson, Jr.
                                           Robert H. Robinson, Jr., Judge
pc: Prothonotary




                                       5